Citation Nr: 0616899	
Decision Date: 06/08/06    Archive Date: 06/26/06	

DOCKET NO.  04-00 925	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE


Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from March 1982 to March 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that decision, the RO granted service 
connection (and a 20 percent evaluation) for degenerative 
disc disease of the lumbar spine, effective from April 1, 
2002, the date following the veteran's discharge from 
service. 

This case was previously before the Board in June 2005, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDING OF FACT

The veteran's degenerative disc disease of the lumbar spine 
is currently productive of no more than moderate 
intervertebral disc syndrome, as characterized by moderate 
limitation of motion with recurring attacks, but no 
documented incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
20 percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293 (effective prior to September 26, 2003); and 
Diagnostic Code 5243 (effective September 26, 2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim; veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, the issue on appeal arises from an original 
grant of service connection.  Preadjudication notice for the 
underlying service connection claim was provided in 
correspondence of July 2002.  In correspondence of June 2005, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
for an increased rating, as well as what information and 
evidence must be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of, or submit, any further evidence in 
his possession pertaining to his claim.

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as an October 2003 
Statement of the Case (SOC), and a February 2006 Supplemental 
Statement of the Case (SSOC).  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already provided to VA, 
or obtained by VA on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA examination 
reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that a preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his multiple contentions, service 
medical records, and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 19 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks an increased initial 
evaluation for service-connected degenerative disc disease of 
the lumbar spine.  In that regard, disability evaluations are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2005).

During the course of this appeal, specifically, on September 
23, 2002, and once again on September 26, 2003, there became 
effective new regulations for the evaluation of service-
connected disabilities of the spine.  VA's General Counsel 
has held that, where a law or regulation changes during the 
pendency of an appeal, the Board must determine which version 
of the law or regulation is more favorable to the veteran.  
If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000).

Prior to September 23, 2002, a 20 percent evaluation was 
warranted for lumbar disc disease where there was evidence of 
moderate limitation of motion of the lumbar segment of the 
spine, or, in the alternative, moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation, 
under those same regulations, required demonstrated evidence 
of severe limitation of motion of the lumbar spine, or, in 
the alternative, severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293 (effective prior to 
September 23, 2002). 

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 
20 percent evaluation was indicated where there was evidence 
of incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks during the past 12 
months.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past 12 months.  (For the 
purpose of evaluation under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician).  These criteria remained in effect with the 
revision effective September 26, 2003, except the Diagnostic 
Code changed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective September 26, 2003).

Under the schedular criteria which became effective September 
26, 2003, a 20 percent evaluation is warranted where there is 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation, under those same 
regulations, requires evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, or, in the 
alternative, evidence of incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks during the past 12 months.  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations, along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate orthopedic diagnostic code or codes, and 
neurologic disability should be evaluated separately using 
the criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).  

As an initial matter, the Board notes that, at the time of 
the aforementioned remand in June 2005, it was requested that 
the veteran be afforded an additional VA orthopedic 
examination in order to more accurately determine the current 
severity of his service-connected low back disability.  
Pertinent evidence of record is to the effect that the 
veteran was, in fact, scheduled for that examination on 
November 8, 2005, but failed to report.  The Board observes 
that, pursuant to the provisions of 38 C.F.R. § 3.655(b), 
where a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim is to be 
denied.  38 C.F.R. § 3.655 (2005).  Nonetheless, in the 
interest of providing the veteran with an evaluation of his 
case on the merits, the Board will proceed to a review of the 
current evidence of record.  

In the present case, in a rating decision of September 2002, 
the RO granted service connection (and a 20 percent 
evaluation) for degenerative disc disease of the lumbar 
spine, effective from April 1, 2002, the date following the 
veteran's discharge from service.  The veteran voiced his 
disagreement with that decision, and the current appeal 
ensued.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

The Board observes that, at the time of a VA general medical 
examination in August 2002, the veteran gave a history of a 
herniated disc at the level of the 4th and 5th lumbar 
vertebrae, reportedly first documented on magnetic resonance 
imaging.  Also noted was a history of low back pain occurring 
once or twice per month, with "flare ups" brought on by 
sitting for long periods of time.  According to the veteran, 
the duration of these "flare ups" varied, lasting from 2 to 3 
days, though, at times, they might last for up to a week.  
Reportedly, during these "flare ups," the veteran's movements 
slowed down considerably.  As a result, over the last year or 
so, he had, apparently, found it necessary to take sick leave 
for a total of three days.  

On physical examination, the veteran's spine displayed no 
postural abnormalities or fixed deformity such as kyphosis or 
scoliosis.  There was, however, evidence of mild spasm over 
the paravertebral muscles, in conjunction with tenderness to 
percussion over the lower lumbar spine.  Range of motion 
measurements showed forward flexion to 70 degrees, with 
extension to 15 degrees, left and right lateral flexion to 
20 degrees, and left and right rotation to 35 degrees.  
Reportedly, the veteran experienced pain at the limits of 
forward flexion and extension, as well as on left and right 
rotation.  Movements of the lumbar spine were performed 
slowly and in a stiff manner.  According to the examiner, it 
was not possible to comment on fatigability, as repetitive 
movements of the lumbar spine could not be performed.  
Radiographic studies of the lumbar spine showed evidence of 
decreased lumbar lordosis, felt possibly to be the result of 
muscle spasm.  

On further VA examination, likewise conducted in August 2002, 
the veteran gave a history of "flare ups" of severe back pain 
radiating to his buttocks, though, generally, not to below 
the knee.  Reportedly, within the last six months, the 
veteran had experienced episodes at the rate of once per 
month lasting 2 or 3 days, during the course of which he 
experienced fairly severe back pain with sciatic radiation, 
most often to the left, but sometimes to the right.  In 
addition, the veteran suffered from daily stiffness, both in 
the morning and in the evening, as well as a dull pain when 
arising from bed in the morning.  When questioned, the 
veteran indicated that he had missed two days of work because 
of his back in the last six months.

On physical examination, there was evidence of mild 
paravertebral muscle spasm.  Tests of straight leg raising 
were negative, and there was decreased range of motion of the 
spine.  More specifically, the veteran could laterally bend 
to 30 degrees on the left, but only to 20 degrees on the 
right.  Lateral rotation was to 40 degrees, bilaterally, and 
the veteran was able to extend 30 degrees, but flex to only 
70 degrees.  Deep tendon reflexes were normoactive and 
symmetrical, and there was no evidence of hyperreflexia in 
the lower extremities.  Strength of the legs was intact, and 
the veteran could "heel and toe" walk quite well.  Noted at 
the time of examination was that sensation in the veteran's 
legs was "intact."  The pertinent diagnosis noted was 
degenerative disc disease of the lumbar spine with back 
stiffness, periodic flare ups of sciatic pain, and limitation 
of motion of the spine.  In the opinion of the examiner, the 
veteran's diminished endurance and fatigue should be 
classified as "moderate."

As noted above, in order to warrant an evaluation in excess 
of 20 percent for the veteran's service-connected low back 
disability, there would need to be demonstrated the presence 
of severe limitation of motion of the lumbar spine or, in the 
alternative, severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  For the 
reasons noted above, such symptomatology has clearly not been 
shown.  Further, if evaluated under the interim revised 
criteria for intervertebral disc syndrome, a greater than 
20 percent evaluation would require demonstrated evidence of 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  Significantly, while at the time of the 
aforementioned VA examination in August 2002, the veteran 
complained of "episodes" of fairly severe back pain, there is 
no indication that such "episodes" required bed rest 
prescribed by a physician and treatment by a physician, the 
regulatory definition of an "incapacitating" episode.  Nor is 
there evidence that, as a result of the veteran's service-
connected low back disability, he experiences a restriction 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  Accordingly, an initial evaluation in excess of 
20 percent for degenerative disc disease of the lumbar spine 
is not warranted.

The Board has also considered whether separate evaluations 
for orthopedic and neurologic manifestations would be more 
advantageous.  However, the veteran's minimal objective 
neurological findings would not result in a more advantageous 
evaluation than the 20 percent currently assigned.  Under the 
circumstances, the veteran's claim for increase must be 
denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

An initial evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine is denied.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


